DETAILED ACTION
Elected Filter Cartridge Species

    PNG
    media_image1.png
    601
    874
    media_image1.png
    Greyscale

Election of Species
The species are as follows: 
Intake System Species
Corresponding Drawing Figures
1
1-3
2
7


Filter Cartridge Species
Corresponding Drawing Figures
1
4
2
5
3
6


Applicant’s Election of Intake System Species 1 and Filter Cartridge Species 1, is acknowledged. Applicant’s failure to prevent any traversal arguments is construed as an election WITHOUT traverse, The Election of Species Requirements are made FINAL.
Pending Claim Tree
 
    PNG
    media_image2.png
    470
    543
    media_image2.png
    Greyscale








Claim Rejections - 35 USC § 102/103
Claims 1-3,7-10,14-17,21-24 and 28 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAQUE (US 2012/0273407 A1). Comparing Applicant’s Fig. 4 (corresponding to the elected filter cartridge species), to Figs. 7(a & b) and 9 of HAQUE, claim limitation correspondence should be self-evident. What Applicant has asserted to constitute the claimed inlets and outlets in the Response of November 18, 2022, is seen to correspond to the structure disclosed by HAQUE.
HAQUE for example, discloses:
[0059] The two vaned surfaces on each side of the fin are composed of two layers of woven metal mesh surfaces 24 and 25 as shown in FIG. 9. The outer mesh surface 25 provides the fine-particle filtering capability. This mesh is very flexible on its own and requires structural enhancement for consistent vane forming. The inner mesh surface 24 is selected to increase the stiffness and strength of the layered surface. The combined fine-mesh surface 25 and the course-mesh surface 24 provide fine filtering capability with sufficient structural strength. The two mesh layers are attached prior to forming the vanes at multiple locations such that they behave as one surface. This layered mesh surface is used to manufacture the two faces of the fin with formed hollow vanes. The details of the vanes are shown in FIG. 10. The two vaned surfaces are attached to the flat perforated plate 23. The combined vaned face is structurally strong. The corrugated plate 15 adds significant additional stiffness and strength, and forms flow channels for fluid communication with the collection header. Edges of the vaned fin are covered by a mounting frame 16 around all sides except the edge that fits into the header. This edge includes one or more openings to facilitate fluid communication between the flow channels and the interior of the header. This frame also adds to the structural strength of the fin. The mounting frame 16 can be fully or partially perforated if extra screen area is needed.


    PNG
    media_image3.png
    552
    755
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1003
    705
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    999
    708
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-3,7-10,14-17,21-24 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation, “at least one C-channel positioned to support at least one of the primary frame and the secondary frame,” added to claim 1 and independent claim 15, by the Amendment of November 18, 2022, is not supported by the originally filed disclosure. In the same Amendment Applicant added the same language to the specification, and the reference numeral 131 to Figure 4, in an after-the-fact attempt to provide basis for these additions to the claims and specification. Notably, the void to which reference numeral 131 to, is not seen to constitute a “C” shape. Lack of written description is an issue that generally arises with respect to the subject matter of a claim. If an Applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed. The time to present the language added by the Amendment of November 18, 2022, was as of the day of filing. 


Claims 1-3,7-10,14-17,21-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the newly added, “at least one C-channel positioned to support at least one of the primary frame and the secondary frame,” added to claim 1 and independent claim 15, by the Amendment of November 18, 2022, it is unclear how a void or nothing can support anything.
Additionally, use of the letter “C” to describe the structure in Figure 4 corresponding to the “c-channel” is considered misdescriptive and confusing, since a “C” shape is not depicted in the Figures.

Response to Amendment
The amendment filed November 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The addition of the recitation, “A c-channel 131 may be positioned to support primary filter 124 and/or secondary filter 128,” as was added to specification paragraph [0063]. Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed November 18, 2022, have been fully considered but they are not persuasive. 

    PNG
    media_image6.png
    353
    848
    media_image6.png
    Greyscale

Commensurate with Applicant’s arguments, the spelling of the applied reference, from the incorrectly referenced “HAUGHT” to the correct, “HAQUE” has been made throughout. The Examiner thanks Applicant for bringing this to the Examiner’s attention, and apologizes for any confusion this typographical error may have caused.
The arguments presented are not commensurate with the claim/specification amendments. The claims reference primary/secondary “frames,” whereas what was added to the specification references primary/secondary “filters.”
Applicant implausibly asserts that the claims as amended are patentably distinguished over HAQUE (US 2012/0273407 A1) as applied above. A “channel” or “c-channel” as understood/interpreted within the context of this application, and giving the added language its broadest reasonable interpretation, as is appropriate during examination, is seen to constitute nothing more a void. A void cannot support anything. Moreover, few, if any skilled in the art, would agree that the “c-channel” now claimed is in the shape of a “C,” or that the structure depicted in Applicant’s  Fig. 4, is meaningfully different that the Figures of HAQUE, if at all. Arguments based on prohibited new matter cannot be found persuasive.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776